        Case
         Case:
             1:12-cv-00526-BLW
               17-35273, 10/04/2018,
                                 Document
                                     ID: 11035837,
                                            234 Filed
                                                   DktEntry:
                                                      10/04/18
                                                             55, Page
                                                                 Page 11 of
                                                                         of 11



                       UNITED STATES COURT OF APPEALS                    FILED
                             FOR THE NINTH CIRCUIT                        OCT 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
ANDREW J.J. WOLF and R. HANS                    No.    17-35273
KRUGER,
                                                D.C. No. 1:12-cv-00526-BLW
                  Plaintiffs-Appellants,        District of Idaho,
                                                Boise
  v.
                                                ORDER
IDAHO STATE BOARD OF
CORRECTIONS; et al.,

                  Defendants-Appellees.

Before: Peter L. Shaw, Appellate Commissioner.

       Appellees’ unopposed motion (Docket Entry No. 46) to file Volumes 8 and

9 of the supplemental excerpts of record under seal is granted. The Clerk shall

publicly file the motion, the answering brief, and Volumes 1 through 7 of the

supplemental excerpts of record, and shall file Volumes 8 and 9 under seal.

       In light of appellants’ notice (Docket Entry No. 52) of incomplete service of

the supplemental excerpts of record, and appellees’ certificate of corrected service

(Docket Entry No. 53), the optional reply brief is now due 21 days after the date of

this order.




SVG/Sealed Documents
